DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11, 13, and 14 are objected to because the amended claims submitted on 11 March 2021 identify claim 1 as (Original) when claim 1 should be identified as (Amended). Claims 2-11, 13, and 14 depend on claim 1. Appropriate correction is required.

Response to Arguments
Regarding the potential inclusion of new matter in amended claim 1, examiner concurs that the rolling up for original claim 12 into original claim 1 does not introduce new matter. However, examiner would like to point out that the amended claim 1 does contain an additional limitation as compared to the original claims 1 and 12. Namely, that the transformed filter tree by necessity has fewer parent nodes than the original filter tree. This is supported in the specifications at the end of paragraph [0058]. The point of caution arises from the potential difference in claim interpretation scope between examiners and other bodies. Specifically, examiner finds that the broadest reasonable interpretation of the amended claim 1 is that even if the filter tree post-processing is exactly the same as the filter tree pre-processing it can be relabeled as the transformed filter tree and thus no issues arise. However, if one were to interpret the 

    PNG
    media_image1.png
    475
    561
    media_image1.png
    Greyscale
Regarding the applicant’s remarks concerning the amended language of claim 1 (formally that of claim 12), the examiner finds the applicant’s arguments that Marusak does not teach the removal of parent nodes to be unpersuasive. Based off the applicant’s remarks and drawings submitted with the application examiner believes applicant is considering actual equation statements (e.g. A=5) to all be leaf nodes, a style which is different from the approach Marusak takes when diagraming. However, looking at Figure 5A and 5B from Marusak and transferring it into the style used by the applicant Marusak clearly is shown removing a parent node. 

    PNG
    media_image2.png
    427
    784
    media_image2.png
    Greyscale

Looking at the above mock-ups of Marusak’s Figures 5A (left) and 5B (right) redone in the applicant’s style both an AND and an OR parent node have been removed from the original tree. As the visual optimization module of Marusak discloses removing parent nodes, let’s move on to the applicant’s assertion that Marusak’s SQL language optimization module only focuses on removing the same nodes within an OR chain and this this apparently forces all pruned nodes to be leaf nodes. Examiner is unable to find in Marusak where it is said that module 20 focuses on removing the same nodes “in the same OR chain”. In fact, examiner notes the definition of both the MERGEOR function (col 13, line 65) and the MERGEAND function (col 10, line 43). Additionally, the GENSQL function (col 9, line 52) is shown to be recursive through the tree, which necessitates that it go through not just the statements tied together by OR statements but those tied together by AND statements as well. 
Between the discussed observations of the visual optimization module and the language optimization module from Marusak the examiner remains unconvinced that Marusak does not disclose amended aspects of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Du, et al. U.S. Pat. 5694591, and further in view of Chavan U.S. PG Pub. 2011 /0055197 A1 and Marusak U.S. Pat. 6470335 B1.
Regarding claim 1, Du, et al. teaches traversing the filter tree by, for each node of the plurality of nodes: identifying whether said node is a root of a sub-tree comprising other nodes of the filter tree (Du, et al. col 12, lines 23-26, "The first method (topdown approach) traverses a join tree from the root to leaves, while the second (bottom-up approach) does it from leaves to the root."); ordering at least some of the plurality of nodes of the filter tree having the same parent node based on their relative costs, for use in generating an ordered filter tree for the set of filter parameters (Du, et al. col 12, lines 53-55, "A transformation is needed only in the last case when the response time of the left child subtree is greater than that of the right child subtree.") where response time is a form of cost, and generating a cost for said node wherein if said node is identified as a root of a sub-tree, said cost is also based on a determined cost of the other nodes of the sub-tree (Du, et al. col 12, lines 45-50, "The second case is when the response time of the right child subtree is about the same as or greater than that of the left child subtree.").
Du, et al. does not teach generating a cost for said node by processing a sample input comprising a plurality of data items of a data source using the filter parameter and measuring the time taken for the plurality of data items to be processed, wherein cost is also based on a determined cost and selectivity, or determining a selectivity of said node based on an output of its filter parameter as a result of processing the sample input using the filter parameter. Chavan teaches teach generating a cost for said node by processing a sample input comprising a plurality of data items of a data source using the filter parameter and measuring the time taken for the plurality of data items to be processed, wherein cost is also based on a determined cost and selectivity (Chavan [0027]: An efficiency calculation can be derived from cost, frequency, or both. Cost can be the time taken to evaluate a particular predicate or predicate operation. Frequency can be the likelihood that a predicate may be selected whereupon expression evaluation for the given row terminates."), where Chavan's "predicates" are defined equivalently to "node" in the application (Chavan [0026]: "Predicates can be elements that determine an answer to a question about a value or group of values.") and thus Chavan's "efficiency calculation" mirrors applicant's "cost". The efficiency calculation method of Chavan can also be applied to the "cost and selectivites" when ordering at least some of the plurality of nodes of the filer tree. Chavan further teaches determining a selectivity of said node based on an output of its filter parameter as a result of processing the sample input using the filter parameter (Chavan [0027]: "the frequency or selectivity of each predicate can be determined using profile counters for the predicates") as one skilled in the art is aware that the use of profile counters is only applicable when input is being processed.
Du, et al. also does not teach further comprising transforming the filter tree by, before the traversing: replacing any node that has a single child node with said single child node; and replacing any node that has at least one child node and that contains the same filter parameter as its own parent node, with the at least one child node of that node; such that each parent node has a plurality of child nodes that do not contain the same filter parameter as said parent node and the filter tree contains fewer parent nodes after its transformation than before its transformation. Marusak teaches further comprising transforming the filter tree by, before the traversing: replacing any node that has a single child node with said single child node (Marusak col 6, lines 15-19, "The query language optimization module 20, by distinction, identifies redundant filter nodes in the network and removes or deletes one of the redundant nodes in order to minimize the logical structure of the SQL query."); and replacing any node that has at least one child node and that contains the same filter parameter as its own parent node, with the at least one child node of that node (Marusak col 11, lines 1-5, "olderNode and newerNode represent two subtrees or subsets of the filter network that generate the same SQL. If both of these subtrees are complete trees (rather than being just part of a larger OR chain) then they can be merged."); such that each parent node has a plurality of child nodes that do not contain the same filter parameter as said parent node and the filter tree contains fewer parent nodes after its transformation than before its transformation (Marusak col 6, lines 15-19, "The query language optimization module 20, by distinction, identifies redundant filter nodes in the network and removes or deletes one of the redundant nodes in order to minimize the logical structure of the SQL query.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Du, et al. with Chavan and Marusak, that in order to create efficient queries based on removing redundancy in the input and minimizing processing time, they would combine the elimination of redundant query elements from Marusak and the generation of execution times to statements from Chavan with the summing of subtree times and query tree generation from Du, et al.
Regarding claim 2, Du, et al. further teaches wherein the set of filter parameters of the filter tree is defined by a query received by a database management system (Du, et al. col 2, lines 54-56, col 3, lines 1-3, "The data access strategy chosen by a system optimizer specifies the exact way to structure a query (or access path) for obtaining and processing the data pages of a table. [...] The resulting tree structure is called a "balanced bushy tree" and serves as a useful organizational tool for query access optimization.").
Regarding claim 3, Du, et al. further teaches wherein the traversing and ordering are part of a runtime profiling analysis performed by the database management system (Du, et al. col 7, lines 47-48, "The query is then structured in step 162 by the database management system to retrieve the requested data.").
Regarding claim 4, Du, et al. further teaches wherein if said node is identified as a root of a sub-tree of the filter tree, the cost of the node is based on a determined cost and selectivity of an established ordering of the filter parameters of the other nodes of the sub-tree (Du, et al. col 12, lines 45-50, "The second case is when the response time of the right child subtree is about the same as or greater than that of the left child subtree."), where Du, et al. handles the nodes by considering their whole subtrees, and Chavan’s efficiency calculation method continues to inform the method of determining the cost and selectivity, as described in claim 1.
Regarding claim 5, Du, et al. further teaches wherein the ordering of the filter parameters of the other nodes of the sub-tree is established by selecting a lowest cost ordering from a plurality of orderings (Du, et al. col 14, lines 34-36, "if a transformation can be identified to improve the overall query response time, it will be performed.").
Regarding claim 6, Du, et al. does not teach wherein the output of the filter parameter of said node defines the sample input for the next node of the filter tree. However, Chavan further teaches wherein the output of the filter parameter of said node defines the sample input for the next node of the filter tree (Chavan, [0041]: "A query expression may include sub-expressions that are connected to each other with logic or Boolean operators, such as AND or OR. Each of these sub-expressions, referred to as predicates, may be evaluated independently of the other subexpressions. Predicates may be combined together to form predicate groups."), where Chavan’s combination of evaluated predicates into predicate groups requires the result of the individual predicates to be the input of the predicate group.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Chavan with Du, et al., that in order to evaluate the efficiency of join queries they would combine the query efficiency optimization from Du, et al. with the sub-expression evaluation and then use as input from Chavan.
Regarding claim 9, Du, et al. further teaches wherein if the node is identified as a root of a sub-tree of the filter tree, the output is representative of one or more data items of the sample input that satisfy the filter parameter of the respective node and the filter parameters of the other nodes of the sub-tree (Du, et al. col 4, lines 14-17, "The hierarchical delay of a join node operation is defined to be the time span between the moment its subordinate join nodes produce last results and the moment it does so.").
Regarding claim 10, Du, et al. further teaches wherein the ordered filter tree is a re-ordered said filter tree or a new filter tree (Du, et al. col 4, lines 51-55, "though the purpose of previous optimizers was to parallelize a given query tree (left deep or bushy) without changing the tree structure, the present method transforms a left deep join tree into a more balanced bushy join tree").
Regarding claim 11, Du, et al. does not teach generating the ordered filter tree and processing a second input using the ordered filter tree, wherein the second input comprises a predetermined number of different data items of the data source. However, Chavan further teaches generating the ordered filter tree and processing a second input using the ordered filter tree, wherein the second input comprises a predetermined number of different data items of the data source (Chavan, [0033]: "A runtime-constant optimization may use runtime profiles to determine the "B's" likely value across the rows of TABLE2, and then optimize accordingly.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Chavan with Du, et al., that in order to quickly evaluate query efficiency for specific inputs, they would combine the query optimizations from Du, et al. with evaluating queries by substituting in constant values from Chavan.
Regarding claim 13, Du, et al. further teaches an ordered filter tree generated in accordance with the method of claim 1 (Du, et al. col 7, lines 47-51, "The query is then structured in step 162 by the database management system to retrieve the requested data.").
Regarding claim 14, Du, et al. further teaches processing an input comprising a plurality of data items against the ordered filter tree (Du, et al. col 5, lines 19-23, "First, the query tree is transformed into a left deep join tree having a root query, a plurality of subordinate (descendant) query nodes and a plurality of table nodes, each subordinate query node having a left child subtree and a right child subtree."); obtaining an output from the filter tree in response to said processing, the output being representative of at least one data item of the plurality of data items that satisfies each of the filter parameters of the ordered filter tree (Du, et al. col 5, lines 28-33, "Then, this data is utilized in the balancing of the left deep join query tree so that the cost for access to each left child subtree is substantially equal to the cost for the right child subtree. [...] Finally, the query is executed in a relational database."); and generating a query response that includes the output (Du, et al. col 7, lines 4-8, " Query accesses in this network distributed database system involve a requestor machine system 11 having its local database manager 13 search databases 14 on itself and one or more other machine systems 12, and return a search result to a requestor workstation 16.").

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Du, et al., Chavan, and Marusak as applied to claim 6 above, and further in view of Griglak, U.S. PG Pub. 2016/0098378 Al.
Regarding claim 7, Du, et al. does not teach wherein the output is a bit or byte vector comprising one or more set bits corresponding to one or more data items that form the sample input for the next node of the filter tree. Griglak teaches wherein the output is a bit or byte vector comprising one or more set bits corresponding to one or more data items that form the sample input for the next node of the filter tree (Griglak, [0079]: "The validity bitmask can be used to index into the 16-element array thereby creating a 16x4x4 lookup table (as shown in FIG. 11), where each row can be treated as the matrix to transform a column vector of the input sample values").
Before the effective filing date, it would have been obvious to one of ordinary skill in the art combining Griglak with Chavan, Marusak, and Du, et al. that in order to return a bitmask vector from an improved join query, they would combine the optimized join query resulting from Du, et al., Marusak, and Chavan with a bitmask from Griglak.
Regarding claim 8, Du, et al. does not teach updating the bit or byte vector as the filter tree is traversed. Chavan further teaches updating the results as the filter tree is traversed (Chavan, [0028]: "Once optimizations are preformed, the newly optimized Pcode instructions may be written back into the expression, and query execution may resume. The next row processed by the expression may get evaluated by the newly generated Pcode instructions."), and Griglak teaches where the result is in the form of a bit or byte vector (see remarks on claim 7).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Griglak with Chavan, Marusak, and Du, et al., that in order to return a realtime updated bitmask vector from an improved joined query, they would combine the optimized join query resulting from Du, et al., Marusak, and Chavan with a bitmask from Griglak and the real-time evaluation from Chavan.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891.  The examiner can normally be reached on Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163